Case 2:19-cv-11326-CJB-MBN Documenti1-1 Filed 06/21/19 Page 1of 1
CIVIL COVER SHEET g

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the fi iling and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the

1844 (Rev. 06/17)

 

purpose of initiating the civi! docket sheet.

(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)

 

I. (a) PLAINTIFFS

EVELYN CONERLY HUTCHINS, DEREK HUTCHINS, AND DOLAN

HUTCHINS

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)

(c) Attomeys (Firm Name, Address, and Telephone Number)

Damon Pourciau, 2000 Veterans Blvd. Kenner, LA 700062 504-305-2375
Scott Galante, 650 Poydras St. #2350,New Orleans, LA 504-648-1858
Motelv Rice. 28 Bridageside Blvd... Mt. Pleasant. SC 29464 843-216-9000

 

DEFENDANTS
HUNTINGTON INGALLS INCORORATED, ET AL

County of Residence of First Listed Defendant

(IN U.S. PLAINTIFF CASES ONLY)

NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
Attormeys (if Known)

David M. Melancon, Irwin Fritchie Urquhart & Moore, LLC
400 Poydras ST., Suite 2700, New Orleans, LA 70130

 

II. BASIS OF JURISDICTION (Place an "“X" in One Box Only)

 

(For Diversity Cases Only)

Ill, CITIZENSHIP OF PRINCIPAL PARTIES (Ptace an “x” in One Box for Plaintiff

and One Box for Defendant)

 

 
  

 

 

 

Ol U.S. Government O3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State O 1 © 2 Incorporated or Principal Place o4 04
of Business In This State
G2 U.S. Government A 4 Diversity Citizen of Another State t%2 © 2 Incorporated and Principal Place O5 ms
Defendant (indicate Citizenship of Parties in Liem fH) of Business In Another State
Citizen or Subject ofa O3 © 3 Foreign Nation O06 o6
Foreign Country
IV. NATURE OF SUIT (Place an “X" in One Box Only} Click here for; Nature of Suit Code Descriptions.
ee CONTRACT PTE: ice ES Se TORTS” eee FORKEITURE/PENALTY ANKRUPTCY: e Hy

 

  

 

 

 

 

 

 

 

 

 

 

 

110 Insurance PERSONAL INJURY PERSONALINJURY [0 625 Drug Related Seizure OG 422 Appeal 28 USC 158

3 120 Marine D 310 Airplane O 365 Personal Injury - of Property 21 USC 881 | CJ 423 Withdrawal

130 Miller Act 0 315 Ainplane Product Product Liability O 690 Other 28 USC 157

0 140 Negotiable Instrument Liability O 367 Health Care/

0 150 Recovery of Overpayment | (J 320 Assault, Libel & Phannaccutical 28° PROPERFYIRIGHTS 225
& Enforcement af Judgment Slander Personal Injury OB 820 Copyrights

O 15] Medicare Act 0 330 Federal Employers’ Product Liability OF 830 Patent

O 152 Recovery of Defaulted Liability % 368 Asbestos Personal O 835 Patent - Abbreviated
Student Loans G 340 Marine Injury Product New Drug Application
(Excludes Veterans} O 345 Marine Product Liability O 840 Trademark

OB 153 Recovery of Overpayment Liability PERSONAL PROPERTY E[:- SHABGR oo Soe ees OC TAB SEGURITY =!
of Veteran's Benefits 0 350 Mator Vehicle O 370 Other Fraud a 710 Fair Labor Standards O 861 HIA (1395ff}

() 160 Stockholders’ Suits O 355 Motor Vehicle O 371 Truth in Lending Act © 862 Black Lung (923)

OF 190 Other Contract Product Liability O 380 Other Personal O 720 Labor/Management 863 DIWC/DIWW (405(p))

1 195 Contract Product Liability | 360 Other Personal Property Damage Relations 1 864 SSID Title XVI

O 196 Franchise Injury OG 385 Property Damage t} 740 Railway Labor Act OF 865 RSI (405(g))

0 362 Personal Injury - Product Liability O 751 Family and Medical
Medical Malpractice Leave Act .
LoeGe OR EA L/PROPERT YE 3, CLVIL RIGHTS: 2282[s PRISONER:PETITIONS-:| 0 790 Other Labor Litigation SSFEDERATHTAN: SUITS* 28)

 

© 210 Land Condemnation

O 220 Foreclosure

O) 230 Rent Lease & Ejectment
© 240 Torts to Land

0) 245 Tort Product Liability
O 290 All Other Real Property

GO 440 Other Civil Rights

G 441 Voting

& 442 Employment

1] 443 Housing’
Accommodations

O 445 Amer. w/Disabilities -
Employment

O 446 Amer. w/Disabilities -
Other

O 448 Education

 

Habeas Corpus:
O 463 Alien Detainee
0 510 Mations to Vacate
Sentence
O 530 General
© 535 Death Penalty
Other:
& 540 Mandamus & Other
0 550 Civil Rights
0 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement

 

0 791 Employee Retirement
Income Security Act

O 870 Taxes (U.S. Plaintiff
or Defendant)

O 871 IRS—Third Party
26 USC 7609

 

itetas IMMIGRATIONS.

 

 

465 Other Immigration
Actions

 

0 462 Naturalization Application

 

 

O 375 False Claims Act

CG 376 Qui Tam (31 USC
3729(a))

O 400 State Reapportionment

& 410 Antitrust

O 430 Banks and Banking

0 450 Commerce

O 460 Deportation

O 470 Racketeer Influenced and
Corrupt Organizations

(1 480 Consumer Credit

DO 490 Cable/Sat TV

O 850 Securities/Commoadities/
Exchange

OF 890 Other Statutory Actions

O 891 Agricultural Acts

893 Environmental Matters

O 895 Freedom of Information
Act

O 896 Arbitration

899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

O 950 Censtitutionality of
State Statutes

 

 

VY. ORIGIN (Piace an “X" in One Box Only)

O11 Original [X2 Removed from O 3° Remanded from 4 Reinstated or ©) 5 Transferred from © 6 Multidistrict 1 8 Multidistrict
Proceeding State Court Appeltate Court Reapened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

VI. CAUSE OF ACTION

28 U.S.C 1332, 1441, 1442, and 1446
Brief description of cause:
Asbestos Exposure

Cite the U.S. Civil Statute under which you are filing (De not eite jurisdictional statites unless diversity}:

 

 

 

 

 

 

VII, REQUESTED IN C] CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: {Yes  ONo
VIIL RELATED CASE(S)
IF ANY (See instructions): JUDGE _ DOCKET NUMBER
DATE SIGNATURE OF oO Y OF RECORD
6.L d0/7 ltd Me Mee
FOR OFFICE USEON <0, et =
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE
